Case 2:18-cv-06081-JAK-SK Document 172-1 Filed 12/28/18 Page 1 of 3 Page ID #:2370




                EXHIBIT
                   A
    Case 2:18-cv-06081-JAK-SK Document 172-1 Filed 12/28/18 Page 2 of 3 Page ID #:2371


Heyse, Michael (CIV)

From:                              Lally, Amy P. <alally@sidley.com>
Sent:                              Friday, December 28, 2018 2:07 AM
To:                                Goldman, Daniel (CIV); Heyse, Michael (CIV)
Cc:                                Johnsen, Bridget S.
Subject:                           RE: Ms. J.P. et al. v. Sessions et al. - Confidential Settlement Communication; Subject to
                                   FRE 408


Dan,

Thank you for providing this draft motion. While we appreciate your position, we cannot agree to your request for an
indefinite stay of the argument on your motion to dismiss. Our clients have been waiting for months for the
government to provide them the mental health screening and services they urgently need. In the months that have
elapsed since we moved for a preliminary injunction to require the government to provide such relief, the government
has taken no steps to provide the required screening and services.

Our clients simply cannot agree to further delay in obtaining the relief to which they are entitled. As an accommodation,
we would be glad to agree to a request by your office to appear telephonically for the January 7 hearing and to any
other reasonable requests to lessen any burden on your office. We are available to discuss at your convenience this
week and next.

Alternatively, if you proceed in filing the motion, we request that you indicate in the motion that it is opposed by
Plaintiffs and attach this email as an exhibit to the motion.

Regards,

Amy

AMY P. LALLY


SIDLEY AUSTIN LLP
1999 Avenue of the Stars
17th Floor
Los Angeles, CA 90067
+1 310 595 9662
alally@sidley.com
www.sidley.com




        From: Goldman, Daniel (CIV) <Daniel.Goldman@usdoj.gov>
        Sent: Wednesday, December 26, 2018 10:28 AM
        To: Heyse, Michael (CIV) <Michael.Heyse@usdoj.gov>; Lally, Amy P. <alally@sidley.com>
        Cc: Johnsen, Bridget S. <bjohnsen@sidley.com>
        Subject: RE: Ms. J.P. et al. v. Sessions et al. - Confidential Settlement Communication; Subject to FRE 408

        Good afternoon,
                                                             1
   Case 2:18-cv-06081-JAK-SK Document 172-1 Filed 12/28/18 Page 3 of 3 Page ID #:2372


      Attached is a motion to stay the January 7th hearing, based on the lapse in
      Government funding.

      Our office will likely file this motion later this week.

      Please let us know as soon as possible if you are ok with the highlighted language.

      During the shutdown, we will have sporadic access to email but will attempt to
      reply to any messages as soon as possible.

      Thanks,

      Dan Goldman


      Dan Goldman
      Senior Litigation Counsel
      Office of Immigration Litigation
      Civil Division
      U.S. Department of Justice
      (202) 353-7743
      (202) 616-4950 (fax)
      P.O. Box 878
      Ben Franklin Station
      Washington, D.C. 20044




******************************************************************************************
**********
This e-mail is sent by a law firm and may contain information that is privileged or confidential.
If you are not the intended recipient, please delete the e-mail and any attachments and notify us
immediately.

******************************************************************************************
**********




                                                2
